      CASE 0:19-cv-03051-SRN-HB Document 23 Filed 01/30/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



 Brock Fredin,                                   Civil No. 19-cv-3051 (SRN/HB)

                     Plaintiff,

 v.                                                          ORDER

 Grace Elizabeth Miller, Catherine
 Schaefer, Lindsey Middlecamp, David
 Middlecamp, Peter Mayer, David Green,
 and Dorsey and Whitney,

                     Defendants.


       This matter is before the Court on a letter filed by attorney Adam Ballinger on

behalf of Defendants Grace Elizabeth Miller, Catherine Schaefer, and Lindsey

Middlecamp [Doc. No. 21] and on Plaintiff Brock Fredin’s letter in response [Doc.

No. 22].

       Along with attorney K. Jon Breyer, Mr. Ballinger represents Defendants Miller,

Schaefer, and Middlecamp in other actions filed against them by Plaintiff Fredin, e.g.,

Fredin v. Middlecamp, Case No. 17-cv-3058 (SRN/HB), and Fredin v. Miller, Case No.

18-cv-466 (SRN/HB). Mr. Ballinger has not yet entered a formal notice of appearance in

this matter, however. Mr. Ballinger concedes that Defendant Miller was properly served

with a summons and complaint in this case but contends that attempted service on

Defendants Middlecamp and Schaefer was ineffective. (Ballinger Letter at 2 [Doc.

No. 21].) Mr. Ballinger represents that “[c]ounsel for Defendants Miller, Middlecamp,
      CASE 0:19-cv-03051-SRN-HB Document 23 Filed 01/30/20 Page 2 of 3



and Schaefer are now able to consent to accept service of the summons and complaint on

behalf of each of those defendants.” (Id.)

       With respect to Defendant Miller, it appears that she was personally served with a

copy of the summons and complaint on December 29, 2019 (Aff. Service, Dec. 30, 2019

[Doc. No. 8]), which means her answer or other response was due on or before January

19, 2020. No answer or other response has been filed to date. Mr. Ballinger’s letter is

not a proper motion for an extension of time to answer. If Mr. Ballinger intends to seek

an extension of time for Defendant Miller to answer, he must formally enter an

appearance on her behalf and file a motion (or stipulation) for an extension of time to

answer, after meeting and conferring with Plaintiff Fredin.

       As to Defendants Middlecamp and Schaefer, in light of Mr. Ballinger’s letter

consenting to accept service on their behalf, the Court will deem service effective as of

the date of the letter, January 29, 2020. Defendants Middlecamp and Schaefer must

answer or otherwise respond in accordance with Federal Rule of Civil Procedure

12(a)(1)(A)(i). If a motion is filed in lieu of a responsive pleading, the briefing schedule

will be governed by Rule 7.1(c) unless the Court orders otherwise for good cause shown.

The parties should anticipate that any dispositive motion, including a motion to dismiss,

will be heard by the Honorable Susan Richard Nelson, United States District Judge, and

should file and brief the motion in accordance with Judge Nelson’s Practice Pointers and

Preferences, unless and until the motion is referred to the undersigned.




                                              2
      CASE 0:19-cv-03051-SRN-HB Document 23 Filed 01/30/20 Page 3 of 3



       Finally, with respect to the professional conduct issues raised by Plaintiff Fredin in

his letter, if he believes he has a legitimate basis to move for disqualification of counsel,

he can file the appropriate motion.



       IT IS SO ORDERED.



Dated: January 30, 2020                     s/ Hildy Bowbeer
                                           HILDY BOWBEER
                                           United States Magistrate Judge




                                              3
